Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/582,403 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations referring to the first memory access pattern and the second memory accessing pattern being random in claim 18 render claim 18 indefinite. These limitations suggest the patterns are the same (i.e., random) and claim 16, upon which claim 18 depends, refers to the first and second patterns being different. Appropriate correction/clarification is required.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (US 2019/0196745) in view of Lee et al. (US 2017/0256016).
As per claim 1. A method comprising, by one or more control units: storing a first position tracker associated with a first window of memory blocks in a memory unit, the first window being associated with a data writing process of a first processing unit; allowing the first processing unit to write within the first window; [Persson teaches “the producer processing unit 1, as well as writing the data stream 2 to the memory 3, also stores in the memory 3, a record (a shared position object) 7 of a position in the data stream 2 for which it has written data to the memory” (par. 0202). Persson also teaches “it is possible to indicate particular partitions within the data stream, so as to, for example, be able to partition the data stream into sections. This could be used to indicate boundaries between variably sized blocks in a data stream (e.g. video macro blocks where the data stream is video data), and/or, e.g., to indicate the start of a new data array (e.g. image) in a data stream, etc. This is in an embodiment done by using an appropriate “section end” indication (e.g. flag), although other arrangements would, of course, be possible.” (par. 0074)] thus writing data within ranges or windows of buffer as the data stream continues to be written
receiving, from a second processing unit, a read request for reading data stored at a memory-reading address; [Persson teaches “the consumer processing unit 5 reads the position record 7 maintained by the producer processing unit 1 to control its reading of the data stream 2 from the memory… the consumer processing unit 5 can use the shared position record 7 to determine when it is safe to read further data of the data stream from the memory 3” (par. 0202)]
comparing the memory-reading address to a first starting address of the first window; [Persson teaches “then the consumer processing unit (its DMA controller) operates to compare a current “local” write position STPLOC for the data stream in question that the consumer processing unit has determined from a shared write position record 514 for the data stream maintained by the producer ] thus writing data within ranges or windows of buffer as the data stream continues to be written but does not expressly refer to the comparison being done based on these windows or ranges
preventing the second processing unit from reading the data based on a determination that the memory-reading address is greater than or equal to the first starting address of the first window; [Persson teaches “if this comparison indicates that the current producer processing unit data stream local write position STPLOC that the consumer processing unit is aware of is less than or equal to the data stream position POS indicated in the descriptor that has been read, then the consumer processing unit determines that it should not proceed with the read operation (as the data that it requires is not yet known to be present in the memory according to the local write position that the consumer processing unit is aware of), and so does not proceed with the read operation, but clears the request flag (and leaves the descriptor in the source endpoint descriptor queue, e.g. so that it can be tried again, e.g. once the producer processing unit has written more data for the data stream to the memory). (thus preventing the read operation)” (par. 0252)] where the comparison as made by Persson prevents the reading if the results is less than or equal instead of greater than or equal; however, one of ordinary skill in the art would have found it obvious to modify the direction of the writing/comparison as taught by Persson since doing so would involve a mere reversal of parts, where it has been held that reversal of the essential working parts of a device involves only routine skill in the art. In re Eisntein, 8 USPQ 167 and doing so would provide flexibility of design and efficient reading operations. Persson does not 
storing, based on a determination that the data writing process is complete, an updated first position tracker associated with a second window of memory blocks in the memory unit; and [Persson teaches “the local position record is… updated with a (new) write position each time the producer processing unit writes data for the data stream to the memory” (par. 0080) thus continuing to write in the data stream in a new area or region of memory] where even though Persson teaches writing data within ranges or windows of buffer as the data stream continues to be written (see above), Persson does not expressly refer to the preventing being done based on these windows or ranges as defined by starting and ending addresses
allowing the second processing unit to read the data based on a determination that the memory-reading address is less than a second starting address of the second window [Persson teaches “On the other hand, if this comparison indicates that the current producer processing unit data stream local write position STPLOC that the consumer processing unit is aware of is greater than the data stream position POS indicated in the descriptor that has been read, then the consumer processing unit determines that it can proceed with the read operation (as the data that it requires is known to be present (available) in the memory according to the local write position that the consumer processing unit is aware of), and so the consumer processing unit proceeds with the read operation to read the data of the data stream from the memory and transfer that data to the FIFO 502 for the DMA channel in question (step 606).” (par. 0253) where data that is deemed to be written in a region of memory may be read from this region based on the comparison] where the comparison as made by Persson prevents the reading if the results is greater than instead of less than; however, one of ordinary skill in the art would have found it obvious to modify the direction of the writing/comparison as taught by Persson since doing so would involve a mere reversal of parts, where it has been held that reversal of the essential working parts of a device involves only routine skill in the art. In re Eisntein, 8 USPQ 167 and doing so would provide flexibility of design and efficient reading operations. Even though Persson teaches writing data within ranges or windows of buffer as the data stream continues to be written (see above), Persson does not expressly refer to the preventing being done based on these windows or ranges as defined by starting and ending addresses.
Regarding the regions of memory in a buffer stream being written as ranges or windows and preventing/allowing access based on these ranges or windows, Lee teaches [“The buffer entries having a starting address ranging from a value equal to a base address (0, in the example depicted) and a value ], thus writing buffer entries as ranges or windows having start and ending addresses and preventing reading outside the legal read range of data already written while a write is occurring.
Persson and Lee are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Persson to have the data stream regions of Persson as ranges or windows taught by Lee where the allowing/preventing of reading based on these ranges as defined by starting and ending addresses as taught by Lee since doing so would provide the benefits of facilitating the provision of legal or allowed ranges as defined by starting and ending addresses from which consumer or readers may read from; thus, proving a flexible and efficient interconnect for data transfers (par. 0002).
Therefore, it would have been obvious to combine Persson and Lee for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. The method of Claim 1, wherein the memory unit is shared with one or more other functional modules, and wherein the first window of memory blocks and the second window of memory blocks are within a dynamically allocated linear buffer in the memory unit [Persson teaches writing data stream to buffer in memory 3 which may be configured as a FIFO buffer (first in first out) which corresponds to a linear buffer (fig. 1 and related text; pars. 0175, 0199, 0228). Lee teaches ranges or windows defined by head and tail pointers written to buffer (fig. 8 and related text), where one of ordinary skill in the art would have found it obvious to write the ranges/windows of Lee in a FIFO buffer as delimited by the end of the memory space allocated for the FIFO buffer since doing so would allow for flexibility of design and facilitate the writing and reading of data by producers and consumers as taught by Persson].  
As per claim 3. The method of Claim 1, wherein the first window of memory blocks is protected from being accessed by the second processing unit before the first processing unit finishes writing within the first window of memory blocks [Persson teaches “shared position record… indicate the position that has been reached at the time the shared position record was las updated. Thus, the shared position record may “lag behind’ the actual latest position that has been written to the memory” (par. 0083) where “a consumer processing unit is… operable to… avoid attempting to read data from a data stream that is at a position in the data stream that is beyond the position indicated by the shared position record for the data steam… a consumer processing unit will control its reading operation to read data up to but not beyond the position indicated by the shared position record for the data stream in question” (par. 0091) where data may be read up to the position indicated by the latest write position indicated by the shared position record (see pars. 0097-0098) and may not proceed with a read for data not yet known or completed as being written (pars. 0252-0253). Lee teaches writing to a range 801-802 and allowing reads outside this range (par. 0055) where “The value 801 within head pointer 703 indicates the next buffer entry to which data may be written by the circular buffer writer 701, which may indicate an address ranging up to a buffer entry address value 802. Tail pointer value 1 803, tail pointer value 2 804, through tail pointer value N 805 within tail pointers 704 each indicate the next buffer entry from which data should be read by a respective one of the circular buffer readers 705” (par. 0055) where “Each circular buffer read client's SXB reader 906 reads data from SRAM memories 607a-607x via the sparse crossbar 904. Reads are performed from a physical memory region between BASE ADDRESS and BASE ADDRESS+SIZE. Once a memory region is consumed, the tail pointer for the respective circular buffer read client is updated and the tail pointer broadcaster 918 is notified of the updated tail pointer value. The head pointer from the head pointer monitor 920 is used to stall reads that are outside of the valid range defined by the head pointer. Stalled reads are resumed once a change in the head pointer puts the read within the valid .  
As per claim 4. The method of Claim 1, further comprising: releasing the first window of memory blocks from the data writing process after the data writing process is complete; and allowing the second processing unit to read from the released first window of memory blocks [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 5. The method of Claim 1, wherein the second window of memory blocks has a third starting address equal to an ending address of the first window of memory blocks [Persson teaches writing data stream to buffer where position indicator is updated as new regions are written to buffer (fig. 1 and related text). Lee teaches ranges or windows of memory being identified by head and tail addresses (fig. 8 and related text) “The value 801 within head pointer 703 indicates the next buffer entry to which data may be written by the circular buffer writer 701, which may indicate an address ranging up to a buffer entry address value 802. Tail pointer value 1 803, tail pointer value 2 804, through tail pointer value N 805 within tail pointers 704 each indicate the next buffer entry from which data should be read by a respective one of the circular buffer readers 705. Address 802, which indicates the legal write range for circular buffer writer 701, may have a value up to and including MIN(Tail Pointer 1, Tail Pointer 2, . . . , Tail Pointer N)+Buffer Size, where Buffer Size is based on the number of entries within the circular buffer 702. Address ranges 807, 808, and 809 indicate the legal read range for circular buffer reader 1, circular buffer reader 2, . . . , circular buffer reader N, respectively, within circular buffer readers 705. Each of circular buffer readers 705 may read data from any location that is less than the head pointer value 801 and greater than or equal to its respective tail pointer value 803, 804 or 805.” (par. 0055) where one of ordinary skill in the art would recognize that the ending of a region is equal to the beginning address of a region for consecutively written regions such as the data stream which is written by Persson].  
As per claim 6. The method of Claim 1, wherein the one or more control units comprise a first control unit associated with the first processing unit and a second control unit associated with the second processing unit, and wherein the first control unit and the second control unit are connected by a communication link [Persson teaches interconnect 212 connecting CPU 204, GPU 206, Video Processor 208 and Display Controller 210 (fig. 2 and relate text) where producer 1 writes to system memory buffer via DMA controller and consumer 5 reads from system memory via DMA controller 6 (pars. 0199-0200; fig. 1 and related text) where in FIG. 4, Lee teaches a multi-core video processing is shown having a plurality of video processing cores 400, 401 where each comprises respective producer .  
As per claim 7. The method of Claim 6, wherein the comparing the memory-reading address to the first starting address of the first window comprises: receiving, by the second control unit, the first position tracker associated with the first window from the first control unit via the communication link; and determining the first starting address of the first window based on the first position tracker [Persson teaches shared position record updated by producer to indicate position in data stream that the producer has written to and which may be read by consumer (par. 0202) where shared position record 514 may be maintained in memory 411 accessible to producer and consumers of video processor 208 via communication links connecting memory 411 to cores 400 and 401 (figs. 4-5 and related text). Lee teaches ranges/windows of buffer memory being identified by head/tail addresses for read/write operations (fig. 8 and related text)].  
As per claim 8. The method of Claim 6, wherein the first and second windows of memory blocks are within a dynamically allocated circular buffer in the memory unit, and wherein the dynamically allocated circular buffer comprises a third window of memory blocks associated with a data reading process of the second processing unit for reading data from the third window of memory blocks [Lee teaches “The circular buffer structure illustrated in FIG. 7 is suitable for transferring linearly addressable data. For example, two-dimensional (2D) image data can be mapped onto a linear address space and transferred using a circular buffer. The head pointer 703 is updated by circular buffer writer 701 to indicate that data at locations lower than the value indicated is valid. Each tail pointer 605 is updated by its respective circular buffer reader 705 to indicate that data at locations lower than the value indicated has been fully consumed and will not be needed in the future.” (par. 0054) where different ranges/windows of memory may be read as identified by legal reading ranges (par. 0055; fig. 8 and related text)].  
As per claim 9. The method of Claim 8, further comprising: storing, by the second control unit, a second position tracker associated with the third window of memory blocks in the memory unit; and allowing, by the second control unit, the second processing unit to read from the third window of memory blocks [Persson teaches “the shared record of a position in the data stream for which a producer processing unit has written data to the memory comprises an indication of how far the producer processing unit has progressed with writing the data stream relative to the start of the data stream, in the form of a data word (e.g. a 32-bit word) that indicates an offset (e.g. and in an embodiment the byte offset) into the data stream up until which data has been written to the memory.” .  
As per claim 10. The method of Claim 8, further comprising: receiving, by the first control unit, the second position tracker associated with the third window of memory blocks from the second control unit via the communication link; and determining, by the first control unit, an address range associated with the third window [Persson teaches shared position record indicating the last position where data has been written (pars. 0243-0244) which are updated to indicate the latest positions written to (par. 0280) and used to avoid attempting reads before the data is written (par. 0256). Lee teaches different ranges/windows of memory for writes/reads where legal read ranges are identified (par. 0055, 0074; fig. 8 and related text)].  
As per claim 11. The method of Claim 10, further comprising: receiving, by the first control unit, a write request from the first processing unit for writing into a memory-writing address; and preventing, by the first control unit, the first processing unit from writing into the memory- writing address based on a determination that the memory-writing address falls within the address range associated with the third window [Persson teaches “although the above embodiments have been described with reference to the tracking of a write position in a data stream that a producer processing unit is producing, so as to allow consumer processing unit(s) that are to read the data stream to avoid attempting to read data that has not yet been written to the memory for the data stream (i.e. to in effect, track “write-after-read” hazards), the principles of the present embodiments could equally be used to track “read-after-write” hazards, i.e. to ensure that data for a data stream that is stored in a memory is not overwritten until that data has been read by a consumer processing unit that needs it.” (par. 0285) “the operation of the present embodiments would be used to maintain a shared read position record, with a given producer processing unit that is writing new data to the .  
As per claim 12. The method of Claim 8, further comprising: releasing the third window of memory blocks from the data reading process of the second processing unit after the data reading process is complete; and allowing the first processing unit to write within the released third window of memory blocks [Persson teaches “although the above embodiments have been described with reference to the tracking of a write position in a data stream that a producer processing unit is producing, so as to allow consumer processing unit(s) that are to read the data stream to avoid attempting to read data that has not yet been written to the memory for the data stream (i.e. to in effect, track “write-after-read” hazards), the principles of the present embodiments could equally be used to track “read-after-write” hazards, i.e. to ensure that data for a data stream that is stored in a memory is not overwritten until that data has been read by a consumer processing unit that needs it.” (par. 0285) “the operation of the present embodiments would be used to maintain a shared read position record, with a given producer processing unit that is writing new data to the memory then using the shared read position information to (try to) ensure that it does not overwrite data in the memory until that data has been read.” (par. 0286). Lee teaches different ranges/windows of memory for writes/reads where legal read ranges are identified (par. 0055, 0074; fig. 8 and related text) where in Lee, “The circular buffer's tail pointer 803 from the tail pointer monitor 912 is used to stall writes that are outside of the legal or valid range defined by the tail pointer 803. Stalled writes are resumed once a change in the tail pointer 803 puts the write within the valid range.” (par. 0071)].  
As per claim 13. The method of Claim 12, further comprising: storing, by the second control unit, based on a determination that the data reading process is complete, an updated second position tracker associated with a fourth window of memory blocks in the memory unit; and allowing, by the second control unit, the second processing unit to read from the fourth window [Persson teaches shared position record indicating the last position where data has been written (pars. 0243-0244) which are updated to indicate the latest positions written to (par. 0280) and used to avoid attempting reads before the data is written (par. 0256) and ensuring data is read before it is overwritten (pars. 0285, .  
As per claim 14. The method of Claim 13, wherein the fourth window of memory blocks has a third starting address equal to an ending address of the third window of memory blocks  [Persson teaches writing data stream to buffer where position indicator is updated as new regions are written to buffer (fig. 1 and related text). Lee teaches ranges or windows of memory being identified by head and tail addresses (fig. 8 and related text) “The value 801 within head pointer 703 indicates the next buffer entry to which data may be written by the circular buffer writer 701, which may indicate an address ranging up to a buffer entry address value 802. Tail pointer value 1 803, tail pointer value 2 804, through tail pointer value N 805 within tail pointers 704 each indicate the next buffer entry from which data should be read by a respective one of the circular buffer readers 705. Address 802, which indicates the legal write range for circular buffer writer 701, may have a value up to and including MIN(Tail Pointer 1, Tail Pointer 2, . . . , Tail Pointer N)+Buffer Size, where Buffer Size is based on the number of entries within the circular buffer 702. Address ranges 807, 808, and 809 indicate the legal read range for circular buffer reader 1, circular buffer reader 2, . . . , circular buffer reader N, respectively, within circular buffer readers 705. Each of circular buffer readers 705 may read data from any location that is less than the head pointer value 801 and greater than or equal to its respective tail pointer value 803, 804 or 805.” (par. 0055) where one of ordinary skill in the art would recognize that the ending of a region is equal to the beginning address of a region for consecutively written regions such as the data stream which is written by Persson].    
As per claim 15. The method of Claim 13, wherein the fourth window of memory blocks is protected from being accessed by the first processing unit before the second processing unit finishes reading data from the fourth window of memory blocks  [Persson teaches “although the above embodiments have been described with reference to the tracking of a write position in a data stream that a producer processing unit is producing, so as to allow consumer processing unit(s) that are to read the data stream to avoid attempting to read data that has not yet been written to the memory for the data stream (i.e. to in effect, track “write-after-read” hazards), the principles of the present embodiments could equally be used to track “read-after-write” hazards, i.e. to ensure that data for a data stream that is stored in a memory is not overwritten until that data has been read by a consumer processing unit that needs it.” (par. 0285) “the operation of the present embodiments would be used to maintain a shared read position record, with a given producer processing unit that is writing new data to the memory then using the shared read position information to (try to) ensure that it does not overwrite .    
As per claim 16. The method of Claim 8, wherein the first processing unit writes into the first window of memory blocks using a first memory accessing pattern, and wherein the second process unit reads from the third window of memory blocks using a second memory accessing pattern different from the first memory accessing pattern [Lee teaches “FIG. 5C illustrates the connections established for use case 220 in FIG. 2C from read port 407 and write port 408 to memories 413-416 by interconnect system 411. A portion of memory bank 413 is allocated as line buffer 320, with the remainder of memory bank 413, all of memory banks 414 and 415, and a portion of memory bank 416 allocated as tile buffer 321” (par. 0049) thus reading the line buffer and writing to a tile buffer includes different patterns. Lee also teaches “the memory space formed by the eight banks of SRAM is allocated to the hardware accelerators on a use case basis to individual ones of the hardware accelerators 1701-1710. Whenever the respective one of the hardware accelerators 1701-1710 operates by raster reads and writes for the operation(s) performed in the use case implemented, the allocated memory space is configured in the form a circular buffer; when necessary, however, the allocated memory space may be configured as a tile buffer.” (par. 0083) thus writing in a first pattern to portions of memory or windows and reading in a different pattern from other portions of memory or windows is within the scope of the disclosure].  
As per claim 17. The method of Claim 16, wherein the first processing unit writes into the first window of memory blocks using a tile-row scanning pattern, and wherein the second process unit reads from the third window of memory blocks using a raster scanning pattern [Lee teaches “[0041] FIGS. 2A through 2C illustrate different use cases that the hardware architecture for acceleration of computer vision and imaging processing in accordance with one embodiment of the present disclosure should support. In FIG. 2A, a first use case 200 in which image data within memory (“DDR”) 201 is retrieved by a memory access unit (“DMA”) 202 into a first line buffer 203, from which data is read and into which data is written in raster lines.” (par. 0041) “FIG. 2B illustrates a second use case 210 in which the order of operation changes from a first sequence of operation by the first hardware accelerator 204, then the second hardware accelerator 206, and then the third hardware accelerators 208 to a second sequence of operation by the third hardware accelerator 208, then the .  
As per claim 18. The method of Claim 16, wherein the first memory accessing pattern and the second memory accessing pattern are random memory accessing patterns [Lee teaches “The shared memory includes multiple, concurrently accessible static random access memory (SRAM) banks” (par. 0003)].  

As per claim 19. One or more computer-readable non-transitory storage media embodying software that is operable when executed to: store a first position tracker associated with a first window of memory blocks in a memory unit, the first window being associated with a data writing process of a first processing unit; allow the first processing unit to write within the first window; receive, from a second processing unit, a read request for reading data stored at a memory- reading address; compare the memory-reading address to a first starting address of the first window; prevent the second processing unit from reading the data based on a determination that the memory-reading address is greater than or equal to the first starting address of the first window; store, based on a determination that the data writing process is complete, an updated first position tracker associated with a second window of memory blocks in the memory unit; and allow the second processing unit to read the data based on a determination that the memory-reading address is less than a second starting address of the second window [The rationale in the rejection of claim 1 is herein incorporated].  Claim 19, written as a hybrid claim, recites both computer-readable non-transitory storage media in the preamble and method steps within the body of the claim that are conditionally claimed, "when executed." It is not positively recited in method claim 6 that the memory controller is ever required to “store… allow… prevent… store…allow”, because of the "when execute" temporal condition precedent that may never be reached within the scope of the claim under the broadest reasonable interpretation. 
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding "The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed under a broadest reasonable interpretation of the claim"); see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).” 
Additionally, the limitations “operable to” suggests intended use and as such the claim does not require the software in the computer-readable storage media actually be executed, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). 
It is suggested that the conditional statements be removed. Alternatively, the conditions precedent may be claimed affirmatively in order to give the claims their proper weight. For example in claim 19 affirmatively claim “One or more computer-readable non-transitory storage media embodying software that is configured to be  executed to: store.”

As per claim 20. A system comprising: one or more non-transitory computer-readable storage media embodying instructions; and one or more processors coupled to the storage media and operable to execute the instructions to: store a first position tracker associated with a first window of memory blocks in a memory unit, the first window being associated with a data writing process of a first processing unit; allow the first processing unit to write within the first window; receive, from a second processing unit, a read request for reading data stored at a memory- reading address; compare the memory-reading address to a first starting address of the first window; prevent the second processing unit from reading the data based on a determination that the memory-reading address is greater than or equal to the first starting address of the first window; store, based on a determination that the data writing process is complete, an updated first position tracker associated with a second window of memory blocks in the memory unit; and allow the second processing unit to read the data based on a determination that the memory- reading address is less than a second starting address of the second window [The rationale in the rejection of claim 1 is herein incorporated]. the limitations “operable to” suggests intended use and as such the claim does not require one or more processors actually execute the instructions, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). It is suggested these limitations be claimed affirmatively in order to give the claims their proper weight. For example in claim 20, affirmatively claim “A system comprising: one or more non-transitory computer-readable storage media embodying instructions; and one or more processors coupled to the storage media and configured to execute the instructions to: store.”

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Cho et al. (US 2016/0379004) teaches a secure buffer implemented by memory windows (fig. 10 and relate text) and performing secure reading/writing (claim 1).
Tanaka et al. (US 2018/0115827) teaches write and read positions being controlled in a buffer according to a delay time period.
Li et al. (US 2007/0022230) teaches “Referring to FIG. 2a, first range 20a is less than second range 22a, first start address 200a is aligned with second start address 220a, and first end address 202a is less than second address 222a. First write address 204a moves from first start address 200a towards first end address 202a at first write speed as first data Di1 are written into first range 22a. First read address 206a follows first write address 204a at a first read speed equal to or lower than first write speed. Similarly, second write address 224a moves from second start address 220a towards second end address 222a at second write speed as second data Di1 are written into second range 22a. Second read address 226a follows second write address 224a at a second read speed equal or slower than second write speed. When data received by circular buffer 10 are switched from first to second data rate, second write address 224a moves in second range 22a covered by first range 20a at a faster second write speed than first write speed, while first read address 206a still moves towards first end address 202a. Provided that first read address 206a reaches first end address 
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



March 24, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135